DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s reply of 01/04/2021 is acknowledged. Claims 8-10 have been amended to independent form. Claims 42-43, 49 remain withdrawn from consideration as directed to non-elected species. Claims 54-73 have been cancelled. With regard to the Office action mailed 07/02/2020, the rejections of claims 1, 4-7, 11-20, 23, 25, 29-30, 33-34, 47-48, 50-52, and 74-79 are maintained and reiterated below. Applicant’s arguments will be addressed after the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-7, 11-20, 23, 25, 29, 30, 33, 34, 47, 48, 50-52, and 74-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casbon et al (US 8,481,292, IDS reference) in view of Zagordi et al (Nucleic Acids Research 38:7400-7409 (2010), previously cited).
With regard to claim 1, Casbon taught a method for detecting variants in a plurality of nucleic acid molecules; see column 18, line 45: “As detailed above, DBRs permit the statistical validation of sequence variants in a heterogeneous sample, including complex genomes or pools. For example, DBRs find use in the analysis of complex genomes in tumor samples, microbial samples, environmental samples, etc.” This language is supported in Casbon’s provisional application 61/432,119 at page 25, line 17.
See also column 22, line 37: “DBR analysis can also be used in determining the genetic variation/diversity of a population of microbes/viruses in a single sample or between different samples (e.g., samples collected at different time points or from different locations). For example, samples collected form [sic, from] an individual over the course of an infection can be analyzed for genetic variation during the infection process using DBRs as described herein.” This language is also supported in the ‘119 provisional at page 28, line 7.

attaching a plurality of primers comprising a target specific sequence and a Primer ID to a plurality of nucleic acid molecules in a sample, comprising a complex population, to generate tagged-nucleic acid templates
See column 1, line 57: “…a degenerate base region (DBR) is attached to the starting polynucleotide molecules that are subsequently sequenced (e.g., after certain process steps are performed, e.g., amplification and/or enrichment). This language is supported in Casbon’s ‘119 provisional at page 1, line 30.
See column 13, line 8: “The DBR may be added to a polynucleotide in any convenient manner, including as part of an adaptor…or the DBR may be present in a nucleic acid synthesis primer, e.g., a PCR primer, such that the DBR is added to a target polynucleotide when the primer is used in a polymerization reaction.” This language is supported in the ‘119 provisional at page 18, line 9.
See column 19, line 14: “For example, a starting polynucleotide sample may be PCR-amplified for the first cycle, or first few cycles, using a PCR primer pair in which one (or both) primers include a generic primer sequence and a DBR 5’ to the target specific sequence. After the initial cycle(s), this DBR-containing PCR primer pair may be removed or inactivated and replaced with PCR primers that do not have a DBR for the remaining cycles.” See also at line 35: “The second PCR primers are designed to comprise sequences present on the 5’ end of each of the first set of primers so as to replicate the DBR in templates generated from the DBR-containing PCR primers used in the first/first few cycles. Thus, the remaining cycles of PCR will amplify only the products of the first/first few cycles which contain DBRs.”
The above disclosure is supported in Casbon’s ‘119 provisional at page 26, lines 14-23.
wherein the Primer ID comprises a predetermined sequence
See column 2, lines 4-13, where Casbon disclosed that the adapter for each sample comprised a unique MID specific for the sample (i.e. a sample barcode) and a degenerate base region (DBR). While 
each tagged nucleic acid template is attached to a unique Primer ID
See column 18, line 4: “One exemplary way to determine more accurately the actual number of starting or parent molecules would be to increase the degeneracy of DBRs (i.e., to increase the number of unique sequences in the DBR used to label the particular sample of interest) so that every single molecule is likely to have a different DBR.” This language is supported in the ‘119 provisional at page 24, line 18.
amplifying the tagged nucleic acid templates to produce tagged amplicons
See, e.g., column 19, line 35+ as indicated above.
detecting the tagged amplicons, thereby detecting variants in the plurality of nucleic acid molecules
See column 17, line 1: “Once attached to the polynucleotides in the parent sample, the polynucleotides may be subjected to further processing and ultimately sequenced…In the sequencing step, the sequence of the DBR as well as a portion of the polynucleotide (e.g., containing a region of interest) is obtained. Once the sequences are obtained, the number of different DBRs attached to a 
See column 18, line 45: “As detailed above, DBRs permit the statistical validation of sequence variants in a heterogenous sample, including complex genomes or pools. For example, DBRs find use in the analysis of complex genomes in tumor samples, microbial samples, environmental samples, etc.” This language is supported in Casbon’s provisional application 61/432,119 at page 25, line 17.
See also column 22, line 37: “DBR analysis can also be used in determining the genetic variation/diversity of a population of microbes/viruses in a single sample or between different samples (e.g., samples collected at different time points or from different locations). For example, samples collected form [sic, from] an individual over the course of an infection can be analyzed for genetic variation during the infection process using DBRs as described herein.” This language is also supported in the ‘119 provisional at page 28, line 7.
wherein detecting the plurality of nucleic acid molecules comprises determining (i) PCR resampling in an amplification reaction
Although Casbon does not use the term “PCR resampling”, his method inherently does this in the following manner. 
Casbon states (column 18, line 59): “Two reads can have the same DBR either because the reads originate from the same template molecule or because the molecules received the same DBR by chance.” This language is found in the ‘119 provisional at page 25, line 29. By “reads” Casbon is clearly referring to sequencing reads. For the situation where the two reads originate from the same template molecule, this can only result from PCR resampling. That is, the two reads having the same DBR represent two PCR products that trace their lineage back to the same original template molecule. The other possibility is that two original template molecules were attached to the same identical DBR by chance. However, Casbon taught (column 18, line 4, emphasis provided): “One exemplary way to more accurately the actual number of starting or parent molecules would be to increase the degeneracy of DBRs (i.e., to increase the number of unique sequences in the DBR used to label the particular sample of interest) so that every single molecule is likely to have a different DBR.” This language is supported in the ‘119 provisional at page 24, line 18. In following this suggestion, then, the observation of two sequence reads with the same DBR would be an observation of “PCR resampling”.
Now, for the other option in claim 1, step (c), i.e. “a PCR error rate and/or sequencing error rate”, the Casbon patent speaks to this. However, the word “error” only appears 4 times in the Casbon ‘119 provisional. The first three instances are with regard to making an “error” in determining whether a sample is homozygous or heterozygous (last two paragraphs of page 23, carrying over). The only other appearance of the term “error” is at page 27, lines 15-19: “Analysis of the DBRs in the final amplification products can be used to estimate the number of starting molecules amplified in the reaction. Such analysis will allow a user to determine if the products of the PCR reaction represent the selective amplification of only a few (or even one) starting polynucleotides and/or aid in the determination of PCR errors that have occurred during amplification (e.g., as described above).” However, there is no previous mention of PCR errors, and nothing “described above” in that regard, so the language “described above” may refer to detecting “selective amplification” as opposed to “PCR errors”. In any case, there is no adequate disclosure as to how DBR analysis is used to determine PCR errors that have occurred during amplification. In addition, Casbon’s other provisional (61/385,001) does not support all of the language in Casbon’s patent relied upon for this rejection. Therefore, it is to be noted that this rejection does not apply to the alternative in claim 1, step (c) of determining “a PCR error rate and/or sequencing error rate”.
With regard to claims 4 and 5, as noted above, Casbon disclosed (column 22, line 37) that the method could be “used in determining the genetic variation/diversity of a population of microbes/viruses in a single sample or between different samples”.

With regard to claim 7, Casbon disclosed (column 19, line 4): “Alternatively, for each DBR, the most likely template molecule can be estimated using the consensus sequence of all the reads with that particular DBR.” This language is supported in the ‘119 provisional at page 26, line 6. This process would inherently correct for PCR and/or sequencing errors, even if Casbon did not appreciate this.
With regard to claim 11, as noted above, Casbon detected the tagged amplicons by sequencing. See column 17, line 1: “Once attached to the polynucleotides in the parent sample, the polynucleotides may be subjected to further processing and ultimately sequenced…In the sequencing step, the sequence of the DBR as well as a portion of the polynucleotide (e.g., containing a region of interest) is obtained. Once the sequences are obtained, the number of different DBRs attached to a polynucleotide of interest is determined.”
With regard to claim 12, counting the number of different Primer IDs (DBRs) was the basis for estimating the number of templates in the original sample. Casbon state (column 18, line 45): “As detailed above, DBRs permit the statistical validation of sequence variants in a heterogeneous sample…”. This language is supported in the ‘119 provisional at page 25, line 17. Additionally, Casbon states (column 19, line 1): “Given an observed number of DBRs, the likely number of starting molecules can be calculated using maximum likelihood estimation, or other suitable techniques. Alternatively, for each DBR, the most likely template molecule can be estimated using the consensus sequence of all the reads with that particular DBR. The approaches can be combined to generate accurate estimates of the number of template molecules associated with particular variants.” This language is supported in Casbon’s ‘119 provisional at page 26, line 4.
With regard to claim 13, see discussion of claims 7 and 12 above.

With regard to claim 23, Casbon discloses (column 13, line 34): “Furthermore, any organism…can be used as a source of nucleic acids…including…bacteria, fungi (e.g., yeast), phage, viruses…”. This language is supported in the ‘119 provisional at page 18, line 22.
With regard to claim 25, Casbon discloses (column 22, line 37): “DBR analysis can also be used in determining the genetic variation/diversity of a population of microbes/viruses in a single sample or between different samples (e.g., samples collected at different time points or from different locations). For example, samples collected form [sic, from] an individual over the course of an infection can be analyzed for genetic variation during the infection process using DBRs as described herein.” This language is also supported in the ‘119 provisional at page 28, line 7.
With regard to claim 29, Casbon discloses that the Primer ID (DBR) comprises a degenerate sequence; see column 15, line 21, e.g., which indicates that DBR stands for “degenerate base region”. See also lines 39-43, which provides examples of degenerate sequences. This language is found in the ‘119 provisional at page 21, lines 11-26.
With regard to claims 30, 33 and 34, Casbon discloses that the Primer ID (DBR) can be attached by PCR and that PCR can be used to amplify the tagged templates; see discussion of the “attaching” step of claim 1.

Furthermore, with regard to claim 48, Casbon teaches by way of example “a two base DBR having base composition NN (where N is any deoxynucleotide base, i.e., A, G, C or T”; column 13, line 17 (‘119 provisional page 23, line 10). Hence, Casbon clearly contemplated Primer IDs (DBRs) comprising DNA sequences.
With regard to claims 50-52, Casbon discloses (column 15, line 36): “DBR may thus include 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more bases, including 15 or more, 20 or more, etc.” This language is supported in the ‘119 provisional at page 21, line 22.
With regard to claim 79, Casbon discloses primers having a target specific sequence and a Primer ID (DBR) and attaching the Primer ID (DBR) using primer extension; discussion of the “attaching” step of claim 1 above.
Casbon did not disclose that the complex population of nucleic acid molecules comprised 10 or more different different nucleic acid templates comprised of nucleotide variants, or that the method was capable of detecting variants present in less than 20% of the population as recited in claim 1. Likewise, Casbon did not disclose the use of a “computer processor” in the analysis as disclosed in claims 1, 4, 5 or 6. Regarding claims 17, 18, 19 and 20, while Casbon spoke of detecting mutations (which can be considered “polymorphisms”) in the context of tumors (e.g. column 22, lines 14-35), Casbon did not disclose detecting mutations in a population comprising “10 or more different nucleic acid templates wherein the different nucleic acid templates comprise nucleotide variants” (a requirement carried from claim 1). Regarding claims 74 and 75, Casbon did not disclose detection of variants at less than 2.5% or 1% of the complex population. Regarding claims 76-78, Casbon did not disclose that the complex population comprised 50, 200 or 500 different nucleic acid templates.

Moreover, with regard to claims 1, 4, 5 and 6, it would have been obvious to one skilled in the art that a computer processor was involved in analyzing and comparing the tens of thousands of sequence reads obtained (see paragraph spanning columns 1-2, page 7402, which mentions the number of sequence reads obtained, e.g.). Additionally, Zagordi mentioned that sequence manipulation was performed with the softwares Biopython and EMBOSS (page 7403, column 2, section entitled “Software and computational details”). Clearly a computer processor was involved here.
Also, Zagordi evidences that next-generation sequencing was capable of detecting variants at less than 20% frequency in the population, see Abstract (“We were able to detect viral clones as rare as 0.1% with perfect sequence reconstruction.”).
With regard to claim 17, see Figure 5, which indicates the likelihood of drug resistance for the variants, as well as the prevalence (frequency) of each variant.
With regard to claims 18-20, see page 7405, column 2, last full paragraph where Zagordi discusses the various single nucleotide polymorphisms (which are mutations) identified.

With regard to claims 74 and 75, Zagordi evidences that next-generation sequencing was capable of detecting variants at less than 20% frequency in the population, see Abstract (“We were able to detect viral clones as rare as 0.1% with perfect sequence reconstruction.”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the method of Casbon to viral populations such as disclosed in Zagordi, because Casbon himself expressly suggested applying the method to determine genetic variation/diversity of a population of viruses in samples from an infected individual. In doing so, one would have arrived at the claimed invention since next-generation sequencing was, as evidenced by Zagordi, capable of detecting variants present in the proportions recited in clams 1, 74, and 75, and since Zagordi shows that such viral populations could contain more than 10 variants. In addition, if Casbon’s method were applied to such viral populations, one would arrive at all the actual physical steps of the claimed methods, and therefore the sensitivity of the method for detecting rare variants would follow.
With regard to claims 76-78, it would have been obvious to apply the method to pooled samples such as disclosed in Zagordi, and to multiplex multiple patient samples (as Zagordi did), and thereby arrive at more variants in a (pooled) sample, even to the extent of 500 or more, in order to increase the amount of information obtained regarding the evolution of viral pathogens in the host, a topic suggested by Casbon when he disclosed that “samples collected form [sic, from] an individual over the course of an infection can be analyzed for genetic variation during the infection process” (see discussion of claim 1 above). Note, too, that Casbon, like Zagordi, taught multiplexing multiple samples, which could be distinguished based on the inclusion of an additional sequence, referred to as an MID, with which the samples were tagged; see Casbon column 14, lines 25-52 (supported in the ‘119 provisional at page 20, lines 1-19).

Response to Arguments
Applicant's arguments filed 01/04/2020 have been fully considered but they are not persuasive.
Applicant argues (page 13 of reply):

    PNG
    media_image1.png
    575
    1265
    media_image1.png
    Greyscale

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s argument that Casbon has “extremely limited experimental details and a great deal of theoretical conjecture”, such argument is purely subjective and does not dispute any particular element pointed out by the examiner as being present in the teachings of Casbon.
Regarding applicant’s comparison of Casbon to an earlier, non-patent disclosure of Casbon (Casbon I), there is a key distinction between these disclosures which applicant ignores. In the non-patent disclosure, Casbon I fails to disclose that the DBRs (i.e. the “Primer IDs”) can be used only in the first cycle. Rather Casbon I discloses attaching DBRs to the sample nucleic acid during “limited cycles of 
However, Casbon II (the disclosure relied upon in the current rejection) specifically indicates that the DBRs (i.e. the Primer IDs or “counters”) can be used in only the first cycle of PCR; column 19, line 14: “for the first cycle, or first few cycles”, noting that “after the initial cycle(s)” the DBR-containing primers can be removed or inactivated. This clearly conveys that in some embodiments, the DBR primers would only be used in the first cycle, thereby entirely avoiding the problem of “new” counters (DBRs, Primer IDs) being incorporated into copies of original molecules, and thereby permitting all copies of an original molecule to be identified as such by the presence of the unique DBR incorporated into an original sample molecule, and distinguish those copies to be distinguished from copies from a different original sample molecule (even one identical in sequence to the first original sample molecule), since the latter would have a different DBR.
Applicant further argues (spanning pages 13-14 of the reply filed 01/04/2021):

    PNG
    media_image2.png
    857
    1168
    media_image2.png
    Greyscale

This argument is not persuasive. Simply re-stating what the examiner has already determined was not disclosed by Casbon II is not a persuasive argument, since the rejection is based on a combination of references, not just on Casbon II alone. Moreover, the examiner disagrees with applicant’s characterization, since the examiner in no way “acknowledged” Casbon II as lacking enablement. Furthermore, the examiner disagrees with applicant’s assertion that Casbon II did not disclose a method where “each tagged nucleic acid template is attached to a unique Primer ID”. Casbon II clearly states (column 18, line 4): “One exemplary way to determine more accurately the actual number of starting or parent molecules would be to increase the degeneracy of DBRs (i.e., to increase the number of unique sequences in the DBR used to label the particular sample of interest) so that every single molecule is likely to have a different DBR.” This is no less enabled than applicant’s disclosure for ensuring that every tagged nucleic acid gets a unique Primer ID.
Applicant further argues (page 14, reply of 01/04/2021):

    PNG
    media_image3.png
    715
    973
    media_image3.png
    Greyscale

Applicant’s characterization of Casbon II as lacking enablement is not persuasive. It is noted, for example, that Casbon discloses (column 19, last paragraph), that one may use “primer 1” (a forward primer specific for the target polynucleotide and containing a DBR and a 5’ generic priming sequence) and “primer 2” (a reverse primer specific for the target polynucleotide and without a DBR) to amplify the target in the “first/first few” cycles, and “primer 3” (a forward primer specific for the 5’ generic priming sequence of “primer 1”) and “primer 2” for remaining cycles of amplification. Such “remaining cycles” of amplification constitute an amplification, as well as an enrichment, of the DBR-tagged molecules. 
Regarding how to remove or inactivate primers used in the “first/first few” cycles, Casbon discloses (column 19, beginning at line 14, emphasis provided):
For example, a starting polynucleotide sample may be PCR-amplified for the first cycle, or first few cycles, using a PCR primer pair in which one (or both) primers include a generic primer sequence and a DBR 5' to the target specific sequence. After the initial cycle(s), this DBR-containing PCR primer pair may be removed or inactivated and replaced with PCR primers that do not have a DBR for the remaining cycles. The removal/inactivation of DBR-containing primers may be accomplished in any convenient manner, e.g., by physical or biochemical means. For example, DBR-containing primers may have attached thereto a first member of a binding pair (e.g., biotin), thereby facilitating removal of these primers by contacting the sample to the binding partner attached to a solid support (e.g., solid support-bound streptavidin) and collecting the non-bound fraction. Alternatively, free DBR-containing primers may be removed by treating the sample with a single-strand specific exonuclease (e.g., exonuclease I), by rendering the primers incapable of participating in further primer extension steps (e.g., by incorporating a dideoxynucleotide at the 3' end), or by a Solid Phase Reversible Immobilization (SPRI) process (e.g., Agencourt AMPure XP-PCR Purification, Beckman Coulter). The second PCR primers are designed to comprise sequences present on the 5' end of each of the first set of primers so as to replicate the DBR in templates generated from the DBR-containing PCR primers used in the first/first few cycles.
Regarding how the number of observed DBRs can be used to determine the number of target molecules in the original sample, Casbon states at column 17, lines 8-16:
Once the sequences are obtained, the number of different DBRs attached to a polynucleotide of interest is determined. This number can be employed to determine, or estimate, the number of different polynucleotides of interest from the starting parent sample that are represented in the sequencing results, where in some embodiments, the determined number is the minimum number of different polynucleotides of interest from the starting parent sample that are represented in the sequencing results.
The disclosure is adequately enabled.
Applicant line of argument on pages 15-16 regarding what Casbon “actually discloses” is not persuasive because it is based on an embodiment from Casbon in which DBRs are added during more than one PCR cycle, whereas the rejection is based on Casbon’s embodiment in which DBRs are added only during the first cycle.
Applicant’s arguments regarding the disclosure of Zagordi on pages 16-18 of the reply of 01/04/2021 is not persuasive, as it is entirely directed to the differences between Zagordi’s statistical analyses and Casbon’s and the applicant’s methods. The rejection does not posit using Zagordi’s statistical analysis. The rejection simply posits that it would have been obvious to apply Casbon’s methods to the same type of samples as analyzed by Zagordi. That is, the rejection relies on Zagordi merely to show that such samples were of interest to investigators, that sequencing instruments were conventionally used with computers and software to obtain and handle the sequencing data, and that next-generation high-throughput sequencing was capable of detecting variants present at low concentrations in a sample, since such platforms sequence extremely large numbers of nucleic acids. 
For the reasons stated above, Applicant’s arguments are not persuasive and the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637